October 16, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
        KERRY CARTER AND LETONIA JACKSON-CARTER, Appellants

NO. 14-12-00445-CV                         V.

  S.S. PROPERTIES LLP, SCOTT PIERCE AND SHIOW-MINN PIERCE, Appellees
                    ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on April 5, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, Kerry Carter and Letonia Jackson-Carter.


      We further order this decision certified below for observance.